DETAILED ACTION
Claim Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s amendment/Comment
2.	Claim 1-16 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of bed apparatus such as air mattress and urethane-like mattress for use in hospital and nursing home.  The bed apparatus has an operation unit that receives operation input.  A control unit controls movement of a bed according to operation input.  A detection unit detects the position of the patient on the bed.  A restriction table associates and stores restricted space and restriction contents provided on the bed.  The control unit controls the restriction content read from the restriction table, when the position of patient on the bed is detected.  Since the control unit controls the restriction content read from the restriction table, when the position of patient on the bed is detected, the movement of the bed apparatus can be controlled appropriately. The bed apparatus can be provided with back raising function and leg lowering function, the convenience of the patient can be improved effectively.  When the operator made a bed operation, the position of the patient will be detected by position detector.  Subsequently, with the patient position detected and the bed operation made by the operator, limitation content is read out from limitation table and it is determined that no limitation on bed movement is needed and an ordinary bed operation is implemented.  When it is determined that a limitation on bed movement is needed, the limitation content with respect to the bed movement corresponding to the limitation areas and the bed operation content is read out from limitation table and judged.  If the bed operation is suspended, the operation of the bed is stopped temporarily and the notifying process indicates the process of displaying a warning on the display and/or outputting a warning sound (alarm sound).  If the operator has confirmed the notification, the bed movement is continued or cancelled in accordance with the content of confirmation.  After the operator's confirmation of the status of the patient, it is possible to continue the operation if the risk is determined to below or to cancel the operation if the risk is determined to be high.  When the operation has been set to be suspended, a high-risk operation is suspended, so that it is possible to offer a safer bed device.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination, Nagaoka(US 20050077859 A1), discloses an MPU sends pieces of information supplied by the input signals from a hand switch to a semiconductor memory device and the memory device stores these pieces of information. These pieces of information are: input points of an operation start signal and an operation end signal to a bottom drive unit; input points of a drive start signal of each bottom and a drive end signal of each bottom or a bottom drive time, information on lift-up or lift-down of each bottom; input points of a drive start signal and a drive end signal to a frame drive unit, information on lift-up or lift-down of a frame; and the type of an operated button of a hand switch. The data about bottoms is stored for both the back bottom and knee bottom.
Consider claim 1, the best reference found during the process of examination, Jensen(US 20080195776 A1), discloses a communicating states from an activation unit to a receiver via a communications bus, wherein the state may be activation/deactivation of an activation unit, and wherein the state is communicated to the receiver via a serial data stream timed by a clock signal, said data stream transmitting data packets which comprise an identification part and a data pare wherein: the identification part comprises a plurality of bits which identify which activation units the data packet concerns, and the data part comprises a plurality of bits which individually identify the state of an activation unit. The invention also relates to a system based on the communications method and comprising an activation unit and a receiver. In addition, the invention relates to an activation unit and a receiver.
Claim 12 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claim 12 is patentable over related arts.  Claims 2-11 and 13-16 depend from claims 1 and 12, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689